                    Case 20-10343-LSS         Doc 798       Filed 06/08/20        Page 1 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                           Jointly Administered
                           Debtors.


    BOY SCOUTS OF AMERICA,

                           Plaintiff,                      Adv. Pro. No. 20-50527 (LSS)

               v.

    A.A., et al., 2

                            Defendants.


        NOTICE OF SECOND AMENDED 3 AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON JUNE 8, 2020, AT 10:00 A.M. (ET)




1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 A full list of the Defendants in this adversary proceeding was included in redacted form on Exhibit A to the BSA’s
Verified Complaint for Injunctive Relief [A.D.I No. 1] to protect the privacy interests of abuse victims. A revised
proposed redacted version of the Complaint and Exhibit A thereto was filed on or about February 26, 2020 [A.D.I
No. 14-1]. An unredacted version of the Complaint and Exhibit A thereto have been served on each Defendant’s
counsel.
3
    Amended items appear in bold.
          Case 20-10343-LSS          Doc 798       Filed 06/08/20   Page 2 of 16




         This hearing will be held telephonically and by video. All parties wishing to
        appear must do so telephonically by contacting COURTCALL, LLC at 866-
         582-6878 no later than June 8, 2020, at 8:30 A.M. to sign up. Additionally,
           anyone wishing to appear by Zoom is invited to use the link below. All
        parties that will be arguing or testifying must appear by Zoom and CourtCall.
         Participants on CourtCall should dial into the call not later than 10 minutes
           prior to the start of the scheduled hearing to insure a proper connection.

        PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING
          WILL BE MUTED AND THE ONLY AUDIO WILL BE THROUGH
                             COURTCALL.

                   Topic: Boy Scouts of America - Case No. 20-10343 (LSS)
                 Time: June 8, 2020, 10:00 A.M. Eastern Time (US and Canada)

                                    Join ZoomGov Meeting
                        https://debuscourts.zoomgov.com/j/1607998150

                                  Meeting ID: 160 799 8150
                                     Password: 277167

                                       Join by SIP
                               1607998150@sip.zoomgov.com


RESOLVED MATTER

1.   Debtors’ Motion for Entry of an Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr. P.
     9006(b) and 9027, Extending the Period Within Which the Debtors May Remove Civil
     Actions and Granting Related Relief (D.I. 653, Filed 5/15/20).

     Objection Deadline: May 29, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)       Certificate of No Objection Regarding the Debtors’ Motion for Entry of an
                     Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027,
                     Extending the Period Within Which the Debtors May Remove Civil
                     Actions and Granting Related Relief (D.I. 754, Filed 6/2/20); and

            b)       Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027,
                     Extending the Period Within Which the Debtors May Remove Civil
                     Actions (D.I. 769, Entered 6/3/20).


                                             -2-
          Case 20-10343-LSS        Doc 798        Filed 06/08/20   Page 3 of 16




     Status: An order has been issued. No hearing is necessary.

ADJOURNED MATTERS

2.   Debtors’ Motion for Entry of an Order (I) Scheduling Certain Deadlines in Connection
     with Potential Disputes Regarding the Debtors’ Identified Property and (II) Granting
     Related Relief (D.I. 19, Filed 2/18/20).

     Objection Deadline: March 11, 2020, at 4:00 p.m. (ET). Extended to July 2, 2020, at
     4:00 p.m. (ET) for the Creditors’ Committee, the Tort Claimants’ Committee, the Future
     Claimants’ Representative, JPMorgan Chase Bank, National Association, and the U.S.
     Trustee.

     Responses Received:

            a)     Informal comments from the U.S. Trustee.

     Related Pleadings:

            a)     Notice of Hearing of the Debtors’ Motion for Entry of an Order (I)
                   Scheduling Certain Deadlines in Connection with Potential Disputes
                   Regarding the Debtors' Identified Property and (II) Granting Related
                   Relief (D.I. 108, Filed 2/29/20).

     Status: This matter has been adjourned to the hearing scheduled for July 9, 2020, at
     10:00 a.m. (ET).

3.   Motion for Relief from the Automatic Stay of Courtney Knight and Stephen Knight,
     Jointly as the Surviving Parents of E.J.K., a Minor Child, and Stephen Knight, as
     Personal Representative of the Estate of E.J.K. (D.I. 545, Filed 5/4/20).

     Objection Deadline: May 27, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at
     12:00 p.m. (ET) for the Debtors.

     Responses Received:

            a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
                   Motion for Relief from the Automatic Stay of Courtney Knight and
                   Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
                   and Stephen Knight, as Personal Representative of the Estate of E.J.K
                   [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
                   and as Next Friends of ZRS, a Minor, for an Order for Relief from the
                   Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
                   the Plan Injunction to Liquidate the Claim and Collect from the
                   Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old


                                            -3-
          Case 20-10343-LSS        Doc 798       Filed 06/08/20   Page 4 of 16




                   Republic Insurance Company's Motion Pursuant to Sections 105(a) and
                   362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
                   Modifying the Automatic Stay to Permit Payments of Claims Against
                   Non-Debtors Insureds and Related Defense Costs Under Insurance
                   Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
                   Gordon for an Order Granting Limited Relief from the Automatic Stay of
                   11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
                   Company's Motion for Entry of an Order Pursuant to Section 362 of the
                   Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
                   Stay to Permit Payments of Claims Against Non-Debtor Insured Parties
                   and Related Defense Costs Under Insurance Policies [Docket No. 686]
                   (D.I. 702, Filed 5/27/20);

            b)     The Official Committee of Unsecured Creditors’ Reservation of Rights to
                   Motions for Relief from the Automatic Stay (D.I. 708, Filed 5/27/20);

            c)     The Future Claimants’ Representative’s Omnibus Objection to Motions
                   for Relief from the Automatic Stay Brought by Old Republic Insurance
                   Company, et al. (D.I. 745, Filed 6/1/20); and

            d)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
                   the Stay Relief Motions and (II) Limited Joinder to the Official Committee
                   of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
                   751, Filed 6/1/20).

     Related Pleadings: None.

     Status: This matter has been adjourned to the hearing scheduled for July 9, 2020, at
     10:00 a.m. (ET).

4.   Motion of Timothy and Karen Spahr, Individually and as Next Friends of ZRS, a Minor,
     for an Order for Relief from the Automatic Stay Pursuant to Section 362(d) of the
     Bankruptcy Code and the Plan Injunction to Liquidate Their Claim and Collect from
     Applicable Insurance Proceeds (D.I. 583, 5/7/20).

     Objection Deadline: May 27, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at
     12:00 p.m. (ET) for the Debtors.

     Responses Received:

            a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
                   Motion for Relief from the Automatic Stay of Courtney Knight and
                   Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
                   and Stephen Knight, as Personal Representative of the Estate of E.J.K
                   [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
                   and as Next Friends of ZRS, a Minor, for an Order for Relief from the


                                           -4-
          Case 20-10343-LSS        Doc 798       Filed 06/08/20     Page 5 of 16




                   Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
                   the Plan Injunction to Liquidate the Claim and Collect from the
                   Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old
                   Republic Insurance Company's Motion Pursuant to Sections 105(a) and
                   362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
                   Modifying the Automatic Stay to Permit Payments of Claims Against
                   Non-Debtors Insureds and Related Defense Costs Under Insurance
                   Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
                   Gordon for an Order Granting Limited Relief from the Automatic Stay of
                   11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
                   Company's Motion for Entry of an Order Pursuant to Section 362 of the
                   Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
                   Stay to Permit Payments of Claims Against Non-Debtor Insured Parties
                   and Related Defense Costs Under Insurance Policies [Docket No. 686]
                   (D.I. 702, Filed 5/27/20);

            b)     The Future Claimants’ Representative’s Omnibus Objection to Motions
                   for Relief from the Automatic Stay Brought by Old Republic Insurance
                   Company, et al. (D.I. 745, Filed 6/1/20); and

            c)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
                   the Stay Relief Motions and (II) Limited Joinder to the Official Committee
                   of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
                   751, Filed 6/1/20).

     Related Pleadings:

            a)     [WITHDRAWN] Motion of Timothy and Karen Spahr, Individually and
                   as Next Friends of ZRS, a Minor, for an Order for Relief from the
                   Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
                   the Plan Injunction to Liquidate Their Claim and Collect from Applicable
                   Insurance Proceeds (D.I. 575, Filed 5/6/20); and

            b)     Notice of Withdrawal (D.I. 592, Filed 5/8/20).

     Status: This matter has been adjourned to the hearing scheduled for July 9, 2020, at
     10:00 a.m. (ET).

5.   Old Republic Insurance Company’s Motion Pursuant to Sections 105(a) and 362 of the
     Bankruptcy Code and Bankruptcy Rule 4001 for an Order Modifying the Automatic Stay
     to Permit Payments of Claims Against Non-Debtor Insureds and Related Defense Costs
     Under Insurance Policies (D.I. 678, Filed 5/21/20).

     Objection Deadline: June 1, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at 12:00
     p.m. (ET) for the Debtors.



                                           -5-
     Case 20-10343-LSS        Doc 798       Filed 06/08/20   Page 6 of 16




Responses Received:

       a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
              Motion for Relief from the Automatic Stay of Courtney Knight and
              Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
              and Stephen Knight, as Personal Representative of the Estate of E.J.K
              [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
              and as Next Friends of ZRS, a Minor, for an Order for Relief from the
              Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
              the Plan Injunction to Liquidate the Claim and Collect from the
              Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old
              Republic Insurance Company's Motion Pursuant to Sections 105(a) and
              362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
              Modifying the Automatic Stay to Permit Payments of Claims Against
              Non-Debtors Insureds and Related Defense Costs Under Insurance
              Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
              Gordon for an Order Granting Limited Relief from the Automatic Stay of
              11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
              Company's Motion for Entry of an Order Pursuant to Section 362 of the
              Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
              Stay to Permit Payments of Claims Against Non-Debtor Insured Parties
              and Related Defense Costs Under Insurance Policies [Docket No. 686]
              (D.I. 702, Filed 5/27/20);

       b)     The Future Claimants’ Representative’s Omnibus Objection to Motions
              for Relief from the Automatic Stay Brought by Old Republic Insurance
              Company, et al. (D.I. 745, Filed 6/1/20); and

       c)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
              the Stay Relief Motions and (II) Limited Joinder to the Official Committee
              of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
              751, Filed 6/1/20).

Related Pleadings:

       a)     Old Republic Insurance Company’s Reply In Support Of Its Motion
              Pursuant To Sections 105(A) And 362 Of The Bankruptcy Code And
              Bankruptcy Rule 4001 For An Order Modifying The Automatic Stay To
              Permit Payments Of Claims Against Non-Debtor Insureds And Related
              Defense Costs Under Insurance Policies (D.I. 770, Filed 6/3/20).

Status: This matter has been adjourned to the hearing scheduled for July 9, 2020, at
10:00 a.m. (ET).




                                      -6-
          Case 20-10343-LSS        Doc 798       Filed 06/08/20   Page 7 of 16




5.   Motion of Nichole Erickson and Mason Gordon for an Order Granting Limited Relief
     from the Automatic Stay Of 11 U.S.C. § 362 (D.I. 682, Filed 5/22/20).

     Objection Deadline: June 1, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at 12:00
     p.m. (ET) for the Debtors.

     Responses Received:

            a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
                   Motion for Relief from the Automatic Stay of Courtney Knight and
                   Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
                   and Stephen Knight, as Personal Representative of the Estate of E.J.K
                   [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
                   and as Next Friends of ZRS, a Minor, for an Order for Relief from the
                   Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
                   the Plan Injunction to Liquidate the Claim and Collect from the
                   Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old
                   Republic Insurance Company's Motion Pursuant to Sections 105(a) and
                   362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
                   Modifying the Automatic Stay to Permit Payments of Claims Against
                   Non-Debtors Insureds and Related Defense Costs Under Insurance
                   Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
                   Gordon for an Order Granting Limited Relief from the Automatic Stay of
                   11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
                   Company's Motion for Entry of an Order Pursuant to Section 362 of the
                   Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
                   Stay to Permit Payments of Claims Against Non-Debtor Insured Parties
                   and Related Defense Costs Under Insurance Policies [Docket No. 686]
                   (D.I. 702, Filed 5/27/20);

            b)     The Future Claimants’ Representative’s Omnibus Objection to Motions
                   for Relief from the Automatic Stay Brought by Old Republic Insurance
                   Company, et al. (D.I. 745, Filed 6/1/20); and

            c)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
                   the Stay Relief Motions and (II) Limited Joinder to the Official Committee
                   of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
                   751, Filed 6/1/20).

     Related Pleadings:

     Status: This matter has been adjourned to the hearing scheduled for July 9, 2020, at
     10:00 a.m. (ET).




                                           -7-
          Case 20-10343-LSS        Doc 798       Filed 06/08/20   Page 8 of 16




6.   Evanston Insurance Company’s Motion for Entry of an Order, Pursuant to Section 362 of
     the Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic Stay to
     Permit Payments of Claims Against Non-Debtor Insured Parties and Related Defense
     Costs Under Insurance Policies (D.I. 686, Filed 5/22/20).

     Objection Deadline: June 1, 2020, at 4:00 p.m. (ET). Extended to June 4, 2020, at 12:00
     p.m. (ET) for the Debtors.

     Responses Received:

            a)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
                   Motion for Relief from the Automatic Stay of Courtney Knight and
                   Stephen Knight, Jointly as the Surviving Parents of E.J.K., a Minor Child,
                   and Stephen Knight, as Personal Representative of the Estate of E.J.K
                   [Docket No. 545]; (2) Motion of Timothy and Karen Spahr, Individually
                   and as Next Friends of ZRS, a Minor, for an Order for Relief from the
                   Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
                   the Plan Injunction to Liquidate the Claim and Collect from the
                   Applicable Insurance Proceeds [Docket Nos. 575 and 583]; (3) Old
                   Republic Insurance Company's Motion Pursuant to Sections 105(a) and
                   362 of the Bankruptcy Code and Bankruptcy Rule 4001 for an Order
                   Modifying the Automatic Stay to Permit Payments of Claims Against
                   Non-Debtors Insureds and Related Defense Costs Under Insurance
                   Policies [Docket No. 678]; (4) Motion of Nichole Erickson and Mason
                   Gordon for an Order Granting Limited Relief from the Automatic Stay of
                   11 U.S.C. Section 362 [Docket No. 682]; and (5) Evanston Insurance
                   Company's Motion for Entry of an Order Pursuant to Section 362 of the
                   Bankruptcy Code and Bankruptcy Rule 4001, Modifying the Automatic
                   Stay to Permit Payments of Claims Against Non-Debtor Insured Parties
                   and Related Defense Costs Under Insurance Policies [Docket No. 686]
                   (D.I. 702, Filed 5/27/20);

            b)     The Future Claimants’ Representative’s Omnibus Objection to Motions
                   for Relief from the Automatic Stay Brought by Old Republic Insurance
                   Company, et al. (D.I. 745, Filed 6/1/20); and

            c)     The Official Committee of Unsecured Creditors’ (I) Limited Objection to
                   the Stay Relief Motions and (II) Limited Joinder to the Official Committee
                   of Tort Claimants’ Omnibus Objection to the Stay Relief Motions (D.I.
                   751, Filed 6/1/20).

     Related Pleadings: None.

     Status: This matter has been adjourned to the hearing scheduled for July 9, 2020, at
     10:00 a.m. (ET).



                                           -8-
           Case 20-10343-LSS        Doc 798       Filed 06/08/20   Page 9 of 16




MATTERS GOING FORWARD

8.   Debtors’ Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring
     Certain Matters to Mandatory Mediation, and (III) Granting Related Relief (D.I. 17, Filed
     2/18/20).

     Objection Deadline: March 11, 2020, at 4:00 p.m. (ET). Extended to April 1, 2020, at
     4:00 p.m. for the Creditors’ Committee, the Tort Claimants’ Committee, the Future
     Claimants’ Representative, and JPMorgan Chase Bank, National Association. Further
     extended to June 2, 2020, at 5:00 p.m. (ET) for the insurers.

     Debtors’ Reply Deadline: June 4, 2020, at 5:00 p.m. (ET), pursuant to agreement
     between the Debtors and the insurers, and as authorized by the Court on the record at the
     hearing held on May 29, 2020.

     Responses Received:

            a)     Informal comments from JPMorgan Chase Bank, National Association;

            b)     Limited Objection of Creditors First State Insurance Company and Twin
                   City Fire Insurance Company and Party in Interest Hartford Accident and
                   Indemnity Company to Debtors’ Motion for Entry of an Order (I)
                   Appointing a Judicial Mediator, (II) Referring Certain Matters to
                   Mandatory Mediation, and (III) Granting Related Relief (D.I. 161, Filed
                   3/11/20);

            c)     Laraine Kelley, Esq. Affidavit in Opposition to (I) the BSA’s motion for a
                   preliminary injunction; and (II) the BSA’s motion for an order appointing
                   a judicial mediator (D.I. 164, Filed 3/11/20);

            d)     National Surety Corporation's Partial Joinder to Limited Objection of
                   Creditors First State Insurance Company and Twin City Fire Insurance
                   Company and Party in Interest Hartford Accident and Indemnity Company
                   to Debtors' Motion for Entry of an Order (I) Appointing a Judicial
                   Mediator, (II) Referring Certain Matters to Mandatory Mediation, and (III)
                   Granting Related Relief (D.I. 166, Filed 3/11/20);

            e)     Attorney Affidavit (D.I. 171, Filed 3/13/20);

            f)     Allianz Global Risks US Insurance Company's Partial Joinder to Limited
                   Objection of Creditors First State Insurance Company and Twin City Fire
                   Insurance Company and Party in Interest Hartford Accident and Indemnity
                   Company to Debtors' Motion for Entry of an Order (I) Appointing a
                   Judicial Mediator, (II) Referring Certain Matters to Mandatory Mediation,
                   and (III) Granting Related Relief (D.I. 316, Filed 3/31/20);



                                            -9-
Case 20-10343-LSS     Doc 798     Filed 06/08/20    Page 10 of 16




 g)    Limited Objection and Partial Joinder in Part to Limited Objection of
       Creditors First State Insurance Company and Twin City Fire Insurance
       Company and Party in Interest Hartford Accident and Indemnity Company
       to Debtors' Motions for Entry of an Order (1) Appointing a Judicial
       Mediator, (II) Referring Certain Matters to Mandatory Mediation, and (III)
       Granting Related Relief (D.I. 388, Filed 4/10/20);

 h)    Supplemental Brief in Support of Century’s Objection to Debtors’ Motion
       for Entry of Revised Mediation Order Filed on May 15, 2020 [Dkt. 640]
       Seeking (I) Appointing a Judicial Mediator, (II) Referring Certain Matters
       to Mandatory Mediation, and (III) Granting Related Relief (D.I. 646, Filed
       5/15/20);

 i)    Declaration of Janine Panchok-Berry in Support of Century’s
       Supplemental Brief in Support of Century’s Objection to Debtors’ Motion
       for Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring
       Certain Matters to Mandatory Mediation, and (III) Granting Related Relief
       (D.I. 647, Filed 5/15/20);

 j)    Motion for Leave to File Supplemental Memorandum in Support of the
       Limited Objection of Creditors First State Insurance Company and Twin
       City Fire Insurance Company and Party in Interest Hartford Accident and
       Indemnity Company to Debtors’ Motion for Entry of an Order (I)
       Appointing a Judicial Mediator, (II) Referring Certain Matters to
       Mandatory Mediation, and (III) Granting Related Relief (D.I. 648, Filed
       5/15/20);

 k)    Declaration of Abigail W. Williams in Support of the Supplemental Brief
       in Support of the Limited Objection of Creditors First State Insurance
       Company and Twin City Fire Insurance Company and Party in Interest
       Hartford Accident and Indemnity Company to Debtors’ Motion for Entry
       of an Order (I) Appointing a Judicial Mediator, (II) Referring Certain
       Matters to Mandatory Mediation, and (III) Granting Related Relief (D.I.
       650, Filed 5/15/20);

 l)    Joinder to Limited Objection of Creditors First State Insurance Company
       and Twin City Fire Insurance Company and Party in Interest Hartford
       Accident and Indemnity Company to Debtors’ Motion for Entry of an
       Order (I) Appointing Judicial Mediator, (II) Referring Certain Matters to
       Mandatory Mediation, and (III) Granting Related Relief (D.I. 652, Filed
       5/15/20);

 m)    Joinder by Allianz Global Risks US Insurance Company and National
       Surety Corporation to the Hartford and Century Objections to Debtors’
       Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II)



                               -10-
Case 20-10343-LSS     Doc 798       Filed 06/08/20   Page 11 of 16




       Referring Certain Matters to Mandatory Mediation, and (III) Granting
       Related Relief (D.I. 658, Filed 5/15/20);

 n)    Century’s Status Report on Debtors’ Mediation Motion (Dkt. 17) (D.I.
       713, Filed 5/28/20);

 o)    Memorandum in Support of Hartford’s Objection to Certain Mediators
       that Debtors Nominated and in Further Support of Limited Objection to
       Debtors’ Motion for Entry of an Order (I) Appointing a Judicial Mediator,
       (II) Referring Certain Matters to Mandatory Mediation, and (III) Granting
       Related Relief (D.I. 756, Filed 6/2/20);

 p)    Declaration of Abigail W. Williams in Support of Memorandum in
       Support of Hartford’s Objection to Certain Mediators that Debtors
       Nominated and in Further Support of Limited Objection to Debtors’
       Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II)
       Referring Certain Matters to Mandatory Mediation, and (III) Granting
       Related Relief (D.I. 757, Filed 6/2/20);

 q)    Joinder by Allianz Global Risks US Insurance Company and National
       Surety Corporation to Memorandum in Support of Hartford's Objection to
       Certain Mediators that Debtors Nominated and in Further Support of
       Limited Objection to Debtors’ Motion for Entry of an Order (I)
       Appointing a Judicial Mediator, (II) Referring Certain Matters to
       Mandatory Mediation, and (III) Granting Related Relief (D.I. 759, Filed
       6/2/20);

 r)    Joinder of Century Indemnity Company, Ace Insurance Group,
       Westchester Fire Insurance Company and Westchester Surplus Lines
       Insurance Company to Hartford’s Memorandum in Support of Hartford’s
       Objection to Certain Mediators that Debtors Nominated and in Further
       Support of Limited Objection to Debtors’ Motion [Dkt. 756] and
       Century’s Objection (D.I. 761, Filed 6/2/20);

 s)    Declaration of Janine Panchok-Berry in Support of Joinder of Century
       Indemnity Company, Ace Insurance Group, Westchester Fire Insurance
       Company and Westchester Surplus Lines Insurance Company to
       Hartford’s Memorandum in Support of Hartford’s Objection to Certain
       Mediators that Debtors Nominated and in Further Support of Limited
       Objection to Debtors’ Motion [Dkt. 756] and Century’s Objection (D.I.
       762, Filed 6/2/20);

 t)    Joinder of Agricultural   Insurance Company to Hartford’s Objection to
       Certain Mediators that    Debtors Nominated and in Further Support of
       Limited Objection to      Debtors’ Motion for Entry of an Order (I)
       Appointing a Judicial      Mediator, (II) Referring Certain Matters to


                                 -11-
     Case 20-10343-LSS       Doc 798     Filed 06/08/20     Page 12 of 16




              Mandatory Mediation, and (III) Granting Related Relief (D.I. 783, Filed
              6/4/20);

       u)     Limited Joinder of the Tort Claimants’ Committee to the Debtors’ Reply
              in Support of Their Motion for Entry of an Order (I) Appointing
              Mediators, (II) Referring Certain Matters to Mediation, and (III) Granting
              Related Relief (D.I. 785, Filed 6/4/20);

       v)     Limited Joinder of the Future Claimants’ Representative to the Debtors’
              Reply in Support of Their Motion for Entry of an Order (I) Appointing
              Mediators, (II) Referring Certain Matters to Mediation and (III) Granting
              Related Relief (D.I. 787, Filed 6/5/20);

       w)     Limited Reply of Regarding Certain Mediators that Debtors
              Nominated and in Further Support of its Objection to Debtors’
              Motion [Dkt. 756] (D.I. 790, Filed 6/5/20); and

       x)     Limited Joinder of the Official Committee of Unsecured Creditors to
              the Debtors’ Reply in Support of Their Motion for Entry of an Order
              (I) Appointing Mediators, (II) Referring Certain Matters to
              Mediation and (III) Granting Related Relief (D.I. 797, Filed 6/7/20).

Related Pleadings:

       a)     Notice of Hearing of the Debtors’ Motion for Entry of an Order (I)
              Appointing a Judicial Mediator, (II) Referring Certain Matters to
              Mandatory Mediation, and (III) Granting Related Relief (D.I. 107, Filed
              2/26/20);

       b)     Debtors’ Motion for Leave to File Debtors’ Reply in Support of Their
              Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II)
              Referring Certain Matters to Mandatory Mediation, and (III) Granting
              Related Relief (D.I. 617, Filed 5/13/20);

       c)     Notice of Filing of Revised Mediation Order (D.I. 640, Filed 5/15/20);

       d)     Declaration of Adrian C. Azer in Support of Debtors’ Motion for Entry of
              an Order (I) Appointing a Judicial Mediator, (II) Referring Certain Matters
              to Mandatory Mediation, and (III) Granting Related Relief (D.I. 664, Filed
              5/17/20);

       e)     Declaration of Paul A. Finn, Mediator, Pursuant to Rule 2014 of the
              Federal Rules of Bankruptcy Procedure with Respect to Debtors’ Motion
              for Entry of an Order (I) Appointing Mediators, (II) Referring Certain
              Matters to Mandatory Mediation, and (III) Granting Related Relief (D.I.
              710, Filed 5/28/20);


                                      -12-
          Case 20-10343-LSS         Doc 798     Filed 06/08/20     Page 13 of 16




            f)      Declaration of Timothy V.P. Gallagher Pursuant to Rule 2014 of the
                    Federal Rules of Bankruptcy Procedure with Respect to Debtors’ Motion
                    for Entry of an Order (I) Appointing Mediators, (II) Referring Certain
                    Matters to Mandatory Mediation, and (III) Granting Related Relief (D.I.
                    711, Filed 5/28/20); and

            g)      Declaration of Eric D. Green in Connection with Debtors’ Motion for
                    Entry of an Order (I) Appointing Mediators, (II) Referring Certain Matters
                    to Mandatory Mediation, and (III) Granting Related Relief (D.I. 712, Filed
                    5/28/20).

            h)      Notice of Filing of Disclosures Pursuant to Fed. R. Bankr. P. 2014 for
                    Mediator Candidate (D.I. 771, Filed 6/3/20);

            i)      Notice of Filing of Disclosures Pursuant to Fed. R. Bankr. P. 2014 for
                    Mediator Candidate Kenneth Feinberg (D.I. 772, Filed 6/3/20);

            j)      Declaration of Kenneth R. Feinberg (D.I. 773, File 6/3/20); and

            k)      Debtors’ Reply in Support of Their Motion for Entry of an Order (I)
                    Appointing Mediators, (II) Referring Certain Matters to Mediation, and
                    (III) Granting Related Relief (D.I. 782, Filed 6/4/20).

     Status: The Debtors, the Tort Claimants’ Committee, the Creditors’ Committee, the
     Future Claimants’ Representative, and the Ad Hoc Committee of Local Councils of the
     Boy Scouts of America have agreed on a revised form of order granting the mediation
     motion. As of the filing of this agenda, the insurers have objected to entry of the revised
     form of order. This matter is going forward.

9.   Application for Order Authorizing the Future Claimants’ Representative to Retain and
     Employ Ankura Consulting Group, LLC as Consultants, Effective as of the Date Hereof
     (D.I. 496, Filed 4/27/20).

     Objection Deadline: May 11, 2020, at 4:00 p.m. (ET).           Extended to a date to be
     determined for the Tort Claimants’ Committee.

     Responses Received:

            a)      Informal comments from the Tort Claimants’ Committee.

     Related Pleadings:

            a)      Certificate of No Objection Regarding Docket No. 496 (D.I. 715, Filed
                    5/28/20); and



                                            -13-
            Case 20-10343-LSS        Doc 798      Filed 06/08/20     Page 14 of 16




              b)      Order Authorizing the Future Claimants’ Representative to Retain and
                      Employ Ankura Consulting Group, LLC as Consultants, Effective as April
                      27, 2020 (D.I. 742, Entered 6/1/20).

       Status: An order has been entered. No hearing is necessary.

ADVERSARY PROCEEDING

Boy Scouts of America v. A.A. et al., Adv. Pro. No. 20-50527

10.    Second Stipulation and Agreed Order by and Among the Boy Scouts of America, The
       Official Committee of Survivors of Abuse, and The Official Committee of Unsecured
       Creditors Modifying the Consent Order Granting the BSA’s Motion for a Preliminary
       Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further Extending the
       Termination Date of the Standstill Period (A.D.I. 76, Filed 6/2/20).

       Objection Deadline: See status below.

       Responses Received:

              a)      Notice of Filing Verified Response of Defendant Frank Joseph Schwindler
                      to the BSA’s Reply Brief in Further Support of Motion for Preliminary
                      Injunctive Relief (A.D.I. 53-2; Filed 3/29/20);

              b)      Objection to Stipulation and Agreed Order by and Among the Boy Scouts
                      of America, The Official Committee of Survivors of Abuse, and The
                      Official Committee of Unsecured Creditors Modifying the Consent Order
                      Granting the BSA’s Motion for a Preliminary Injunction Pursuant to 11
                      U.S.C. §§ 105(a) and 362 (A.D.I. 74, Filed 6/2/20); and

              c)      Creditors KS-Doe-1 Through KS-Does 22’s Objection to Stipulation and
                      Agreed Order by and Among the Boy Scouts of America, The Official
                      Committee of Survivors of Abuse, and The Official Committee of
                      Unsecured Creditors Modifying the Consent Order Granting the BSA’s
                      Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and
                      362 (A.D.I. 75, Filed 6/2/20).

       Related Pleadings:

              a)      Joint Notice of Correspondence to Tort Claimants’ Committee Regarding
                      the BSA’s Motion for a Preliminary Injunction (A.D.I. 53; Filed 3/29/20);

              b)      Consent Order Pursuant to 11 U.S.C. §§ 105(a) and 362 Granting the
                      BSA’s Motion for a Preliminary Injunction (A.D.I. 54, Entered 3/30/20);

              c)      Notice of Filing of Stipulation and Agreed Extension Order (A.D.I. 71,
                      Filed 5/15/20); and

                                               -14-
     Case 20-10343-LSS        Doc 798     Filed 06/08/20     Page 15 of 16




       d)     Stipulation and Agreed Order by and Among the Boy Scouts of America,
              The Official Committee of Survivors of Abuse, and The Official
              Committee of Unsecured Creditors Modifying the Consent Order Granting
              the BSA’s Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§
              105(a) and 362 (A.D.I. 72, Entered 5/18/20).

Status: This matter is going forward as a status conference. The Debtors, the Tort
Claimants’ Committee, the Creditors’ Committee, and the Ad Hoc Committee of Local
Councils of the Boy Scouts of America have agreed to a stipulated protocol extending the
Preliminary Injunction through November 16, 2020, and are seeking entry of the Second
Stipulation and Agreed Order (A.D.I. 76).

In the Notice of Filing of Stipulation and Agreed Extension Order (A.D.I. 71), the
Debtors gave notice that objections to the extension of the preliminary injunction to June
8, 2020, were due June 2, 2020, and that a hearing would be scheduled on a date to be
determined by the Court. Three timely objections were filed. As part of the Second
Stipulation and Agreed Order (A.D.I. 76), the Debtors, the Tort Claimants’ Committee,
and the Creditors’ Committee agreed that any objection filed on or before June 2, 2020,
objecting to the extension of the Termination Date pursuant to the terms of the First
Stipulation and Agreed Order, would also be treated as a timely filed objection to the
Second Stipulation and Agreed Order. Accordingly, the Debtors request that the hearing
on these objections, if necessary, be held on July 9, 2020. The three objectors have
consented to this schedule.




                                       -15-
           Case 20-10343-LSS   Doc 798   Filed 06/08/20    Page 16 of 16




Dated: June 8, 2020                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com
                                    – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                    – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                    CO-COUNSEL AND COUNSEL TO THE DEBTORS
                                    AND DEBTORS IN POSSESSION




                                     -16-
